Citation Nr: 1533372	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative changes of the right clavicle and right shoulder impingement, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied a rating in excess of 10 percent for degenerative changes of the right clavicle and right shoulder impingement and denied service connection for a cervical spine disorder.

In September 2013, the Board remanded both claims for additional development.  Thereafter, in a June 2014 decision, the Board granted a 40 percent rating for degenerative changes of the right clavicle and right shoulder impingement, but no higher, and determined that a TDIU was not raised by the record in connection with such claim.  Such decision also remanded the cervical spine claim again for further development.  In this regard, the Board notes that the development ordered has not yet been completed and it has not been recertified to the Board.  Therefore, the issue of entitlement to service connection for a cervical spine disorder is not properly before the Board at this time.  

The Veteran appealed the June 2014 decision pertaining to his right shoulder disability to the U.S. Court of Appeals for Veterans Claims (Court) insofar as the Board found that the issue of entitlement to a TDIU was not raised by the record.  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR) that did not seek to disturb the rating assigned for degenerative changes of the right clavicle and right shoulder impingement, but only sought consideration of a TDIU.  In a June 2015 Order, the Court granted the motion, vacated the portion of the June 2014 Board decision that held that TDIU was not raised by the record, and remanded the case to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's sole service-connected disability, degenerative changes of the right clavicle and right shoulder impingement, is rated as 40 percent disabling from October 10, 2007.  As such, the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU are not met.   However, a TDIU, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  

As per the June 2015 JMR, the Board has reexamined the evidence of record and has determined that the issue of entitlement to a TDIU was reasonably raised by the record during the course of the Veteran's appeal for an increased rating for degenerative changes of the right clavicle and right shoulder impingement.  In this regard, the Board notes that a January 2014 VA examination report indicates that the Veteran's right shoulder condition impacts his ability to work.  The examiner stated that the Veteran was unable to do work above his shoulder or sleep on his right side.  He was unable to drive for more than one hour and could not use "vibratory lawn maintenance."  Although the examiner then stated that the Veteran had a mild functional limitation and was able to do sedentary work, the Board finds that this evidence reasonably raises the matter of entitlement to a TDIU as a component of the claim for a higher rating for his service-connected right shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of a TDIU.  The Veteran should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Thereafter, the AOJ should adjudicate whether the Veteran is entitled to a TDIU due to his service-connected degenerative changes of the right clavicle and right shoulder impingement in the first instance.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim, to include on an extra-schedular basis. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be requested to provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be requested to furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private records, such as information from prior employers, and records of leave use.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include obtaining any necessary examinations and/or opinions, adjudicate the claim for a TDIU due to degenerative changes of the right clavicle and right shoulder impingement, to include on an extra-schedular basis, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, to include 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




